Citation Nr: 1530584	
Decision Date: 07/17/15    Archive Date: 07/24/15

DOCKET NO.  12-33 659	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for cervical spondylosis, to include as secondary to service-connected discogenic disease of the thoracolumbar spine.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

D. Chad Johnson, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1981 to February 2004.  

The appeal comes before the Board of Veterans' Appeals (Board) from a December 2010 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran's claim of entitlement to service connection for cervical spondylosis, to include as secondary to service-connected discogenic disease of the thoracolumbar spine, must be remanded for further development.  Specifically, the Veteran must be afforded a supplemental VA examination or opinion which properly considers all evidence of record and a direct theory of entitlement to service connection raised by the record.  The Board regrets the additional delay, but such development is necessary in order to fully address the Veteran's claim.  

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The November 2010 VA examiner acknowledged the private medical evidence of record, including the Veteran's x-ray and MRI imaging studies documenting cervical spondylosis and severe cervical foraminal narrowing; however, he did not consider or comment upon the private physician's May 2010 opinion that the Veteran's cervical spine may be directly related to service.  

Moreover, in April 2011, the private physician stated that cervical spondylosis takes years to develop but can become symptomatic at any time.  He noted the Veteran's military history including 21 years as a diver, which required him to wear a helmet weighing 39 pounds.  He concluded that it was reasonable to assume the Veteran's cervical spine condition was in part related to his years of diving.  

Finally, the subsequent advisory opinion obtained from the VA Director of Compensation Service is based upon the negative nexus opinion rendered by the November 2010 VA examiner regarding secondary service connection, but it does not appear to consider or discuss the private evidence of record indicating a direct relationship between the Veteran's cervical spine condition and his military service.  

As such, an adequate medical opinion which properly addresses and reconciles the conflicting evidence of record must be obtained upon remand.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain a supplemental VA medical opinion regarding the Veteran's claimed neck disability.  The claims file, to include a copy of this remand, must be made available to and be reviewed by the examiner, who should note such review in the examination report.  Any additional testing, including a full examination, deemed necessary by the examiner must also be conducted.  

The examiner should render an opinion as to whether is it at least as likely as not (a 50 percent or greater probability) that the Veteran's cervical spondylosis is related to active service.  

A complete rationale is required for all opinions rendered. The opinion must consider and comment upon the private medical evidence of record and the Veteran's military history as a diver, which required him to wear a 39-pound helmet.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




